Citation Nr: 1757933	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-25 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for peripheral artery disease (PAD)  

2. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to December 1976.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2013 and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, in part, on the PAD issue.  A transcript of this proceeding is associated with the claims file.  When he filed his substantive appeal for the mental health issue in 2016, he did not request a hearing. 

The issue of whether to reopen the claim of service connection for PAD came before the Board in July 2015, at which time the Board remanded for Social Security Administration (SSA) records.  There has been substantial compliance with the remand and no further development is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran filed a substantive appeal for several claims, including service connection for posttraumatic stress disorder (PTSD), in June 2017.  These issues have not been certified to the Board; thus, the Board does not have jurisdiction over these issues and they will not be addressed in this decision.  Although ordinarily the Board would consider PTSD and other psychiatric diagnoses as a single issue, the procedural posture of this case is unique, in that PTSD and other psychiatric diagnoses were adjudicated by the RO in separate decisions, and only one of those decisions has been properly certified to the Board.  These issues, including the PTSD claim, will be addressed at a later time.
FINDINGS OF FACT

1. The November 2012 Board decision denying service connection for PAD is final.

2. New evidence has not been received since the November 2012 Board that raises the reasonable possibility of substantiating his claim.   

3. There is no credible evidence that shows his mental health disorders began in service or are related to in-service events.  


CONCLUSIONS OF LAW

1. The November 2012 Board decision is final.  38 U.S.C. § 7103 (2012); 38 C.F.R. § 20.1100 (2017). 

2. The criteria to reopen the claim for service connection for PAD have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for an acquired psychiatric disorder, other than PTSD, have not been met.  38 U.S.C. §§ 1131, 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  While new evidence was received after the November 2015 Supplemental Statement of the Case (PAD) and October 2016 Statement of the Case (acquired psychiatric disorder), the evidence is not material to these claims and a waiver is unnecessary. 

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.


Reopening Service Connection 

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A §§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104.  If, however, new and material evidence is presented or secured with respect to a claim which has been denied, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  

The Veteran filed a claim for service connection for his PAD in August 2008, which was denied by the Board in November 2012.  This decision is final.  It was not appealed, nor has reconsideration been ordered.  See 38 U.S.C. § 7103; 38 C.F.R. § 20.1100.

At the time of the November 2012 Board decision, the evidence consisted of: 
* the Veteran's contentions that he was exposed to asbestos or chemicals during in-service gas chamber training exercises; 
* service treatment records that were negative for relevant complaints and contained a normal separation evaluation; 
* private treatment records that showed possible symptoms of peripheral vascular disease in June 2007 and a concrete diagnosis in January 2009; and 
* subsequent VA and private treatment for difficulties of his PAD.  
His claim was denied because the competent evidence did not show that his PAD began in service or was otherwise related to service, to include alleged exposure to chemicals or asbestos.  

Since then, the Veteran has not submitted any new evidence that raises a reasonable possibility of substantiating the claim.  While more VA medical records have been associated with the claims file, this evidence is not material because it does not relate his PAD to service.  Additionally, the Veteran has submitted more statements and testified before the Board; his testimony, however, is substantively unchanged from statements made during the prior appeal.  Specifically, he continues to allege he was exposed to chemicals and asbestos in service that caused his PAD. This duplicates his prior statements and is therefore not new.  

Social Security Administration (SSA) records were also associated with the claims file.  While they show that he has been determined disabled due to PAD, the medical records used to support the disability determination are the same medical records he previously submitted to VA and the SSA evaluations do not relate his PAD to service.  

The Board notes that a radiation argument was made in September 2013.  The Veteran testified, however, that this argument was made unknowingly by a former representative.  

In sum, the new evidence that has been associated with the record since the November 2012 Board decision does not suggest that his PAD is related to service.  The Veteran's contentions are the only pieces of evidence that relate his PAD to service, and the contentions are not new or material.  Consequently, the Board finds that the additional evidence is not sufficient to reopen the Veteran's claim of service connection for PAD. 


Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder other than PTSD that led to his discharge in service.  He contends that he experienced racial discrimination in service and was discharged due to his mental disorders.

His medical records show diagnoses of an adjustment disorder, a depressive disorder, and generalized anxiety disorder.  The Board finds, however, that these disorders did not begin in service and they were not otherwise caused by service. 

The Veteran's service records, which appear to be complete, are associated with the file.  His entrance examination showed no psychiatric abnormalities and he was treated for complaints of back pain and a groin rash in service.  He underwent a Chapter 5 separation examination in November 1976, however, and the psychiatric portion was normal and he reported that he was in "good health" on the examination report.  He also did not report any relevant symptoms on his report of medical history.  

Military personnel records show he was recommended for discharge on November 19, 1976 because he "cannot or will not adapt socially or emotionally to military life."  On December 6, 1976, he was discharged because of "marginal or non-productive performance" under Army Regulation 635-200, paragraph 5-39.   

Medical records do not show a mental health disorder until September 2009, when the Veteran established care at VA.  He reported that he had been struggling with depression for years but did not seek treatment.  Regarding his military history, he stated that he did not remember why he left service early.  He was diagnosed with an adjustment disorder with depressed mood versus dysthymia, and Axis III and AXIS IV included medical illnesses and moderate to severe housing and financial issues. 

Subsequent records show that he discussed his medical, financial, and family problems, including a history of child abuse, during his mental health treatment visits.  He did not relate his symptoms to service until approximately January 2013, when he reported that he experienced racial discrimination in service.  Importantly, there is no record that his treating mental health providers related his disorders to service. 

The Board thus finds that the service records and post-service medical evidence does not show the Veteran's mental health disorders began in service or are otherwise related to service.  The Board also considered his contentions that his mental health disorders are related to racism in service and resulted in his discharge, but finds that they are not credible and did not accord them any probative value.  In his first few years of mental health treatment, the Veteran only discussed financial, family, and medical issues as the causes for his symptoms.  Indeed, at his first mental health assessment, he contended that he did not know why he was discharged from service early.  Thus, his contentions that he was discharged from service because of his mental health and his mental health disorders stem from racism in service are inconsistent with his earlier statements made during treatment.  He only made such allegations around the time he filed his claim for VA compensation.  Moreover, his contentions that he was discharged from service due to mental health reasons are contradicted by his military personnel records and service treatment records, including his separation report of medical history.  A psychiatric examination conducted in connection with his discharge was normal, and inability to adapt to military life does not necessarily lead to a conclusion that he had an actual mental health condition, especially in light of the expressly normal psychiatric evaluation.  The Board finds that his statements are not credible in light of these inconsistencies and contradictions. 

The weight of the medical and lay evidence does not show that the Veteran's current psychiatric disorders other than PTSD are related to service and the claim must be denied.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Because his statements relating his mental disorder to service are not credible, there is no evidence they began in service, and there is no other evidence relating his disorders to service, the duty provide a medical examination has not been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    


ORDER

The claim to reopen service connection for PAD is denied. 

Service connection for an acquired psychiatric disorder other than PTSD is denied. 


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


